DETAILED ACTION
	 The reply filed on January 5, 2021 is not fully responsive to the prior Office Action because of the following omission(s) or matter(s): 
Applicant’s election with traverse of Group I in the reply filed on January 5, 2021 is acknowledged but is considered non-responsive.  While Applicant elected a group, Applicant failed to properly elect a single species as set forth in the Requirement for Restriction/Election mailed on January 5, 2021.  The election of Rasamsonia endoglucanase, lytic polysaccharide monooxygenase, and hemicellulase is not limited to a specific endoglucanase, lytic polysaccharide monooxygenase, and hemicellulase.  The Requirement for Restriction/Election of record required an election of ONE enzyme composition by identifying all components by (1) identifying ONE endoglucanase, ONE lytic polysaccharide monooxygenase, ONE hemicellulase, and any additional enzymes by their sequence identifiers, accession numbers, or name of enzymes and source of enzymes and (2) amount of each of the endoglucanase, the lytic polysaccharide monooxygenase, and the hemicellulase and any additional enzymes.  A proper response requires that the Applicant elect a single species by identifying ONE endoglucanase, ONE lytic polysaccharide monooxygenase, ONE hemicellulase, and any additional enzymes by their sequence identifiers, accession numbers, or name of enzymes and source of enzymes, such as Rasamsonia emersonii GH5 endoglucanase for the endoglucanase, Rasamsonia emersonii AA9 lytic polysaccharide monooxygenase as the lytic polysaccharide, and Rasamsonia emersonii beta-xylosidase for the hemicellulase, for example.
See 37 CFR 1.111.  Since the above-mentioned reply appears to be bona fide, applicant is given a TIME PERIOD of TWO (2) MONTHS from the mailing date of this 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONG D PAK whose telephone number is 571-272-0935.  The examiner can normally be reached M-Th: 8:00am - 6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on 408-918-7584.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is 571-272-1600.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll free).


/YONG D PAK/           Primary Examiner, Art Unit 1652